

 
Exhibit 10.40
 
BUILDING MATERIALS HOLDING CORPORATION
 
2007 ANNUAL INCENTIVE PROGRAM
 


 
WHEREAS, the Company obtained shareholder approval of the Building Materials
Holding Corporation 2004 Incentive and Performance Plan (the "Plan"), which
authorizes the Committee under Section 4.6 to grant annual incentive awards
("Annual Incentive Awards") based on the performance of Building Materials
Holding Corporation ("BMHC" or the "Company"); and which authorizes the
Committee under Section 4.3 to grant Performance Shares (as defined in the
Plan);
 
WHEREAS, the Compensation Committee of the Board of Directors (the "Committee")
established this 2007 Annual Incentive Program (the "Incentive Program") for
certain employees of BMHC and SelectBuild, Inc. ("Participants") to increase the
value of the Company by aligning the interests of the Participants with those of
the stockholders of the Company through the granting of Annual Incentive Awards;
and
 
WHEREAS, the Committee on November 14, 2006 approved the terms of the Incentive
Program as applicable to SelectBuild, subject to further adjustments allowing
for a designated portion of the Annual Incentive Award to be paid through the
award of Performance Shares (called "Management Performance Units" or "MPUs")
granted under the terms and conditions of that form of Management Performance
Unit Agreement set forth in Exhibit A hereto;
 
WHEREAS, the Committee on November 14, 2006 reviewed the terms of the proposed
Incentive Program as applicable to BMHC, final action being deferred to the
February meeting of the Committee;
 
WHEREAS, the Committee on December 7, 2006 further amended the Incentive Program
as applicable to SelectBuild;
 
WHEREAS, the Committee on February 19, 2007 approved the metrics for the
Incentive Program applicable to BMHC, subject to final approval of the
allocation of funds generated by the metrics;
 
WHEREAS, the Committee on March 29, 2007 approved the final terms of the
Incentive Program as applicable to BMHC;
 
WHEREAS, the Committee on April 19, 2007 approved the final terms of the
Incentive Program applicable to SelectBuild; and
 
WHEREAS, Section 7 of the Plan authorizes the Committee to administer the
Incentive Program.
 
NOW, THEREFORE, the Company, through the foregoing actions of the Committee,
hereby adopts the following Incentive Program effective January 1, 2007.


--------------------------------------------------------------------------------


 
1. Calculation of Annual Incentive Award
 
a. The Annual Incentive Award is based on (i) NOPAT and (ii) Economic Profit
(EP) performance by the Company (for BMHC Participants) or by the SelectBuild
business segment and its regions or markets (for SelectBuild Participants),
relative to targets during the Company’s 2007 fiscal year ("Fiscal Year 2007").
Each NOPAT amount and each EP amount is multiplied by a funding percentage to
determine separate pools from which Participants' Annual Incentive Awards will
be paid based on each Participant's designated individual percentage share of
such pools. A BMHC Participant will have his or her Annual Incentive Award drawn
from Company-wide pools, and a SelectBuild Participant will have his or her
Annual Incentive Award drawn from business segment, regional and/or market
pools, as applicable to that Participant. To calculate a Participant's Annual
Incentive Award, the Participant's individual percentage shares of the pools
applicable to him or her are multiplied by each pool dollar amount for Fiscal
Year 2007 and the results are added together. Each Participant shall receive an
Annual Incentive Award Summary setting forth the following features applicable
to the individual Participant:
 

 
·
Funding percentages applicable to NOPAT and EP;

 

 
·
Pools (Company-wide, business segment, regional, market); and

 

 
·
Participant's individual percentage share of the applicable pools.

 
Calculation of the Annual Incentive Award is performed by BMHC's Controller and
Human Resources office and certified by the Committee, whose determination shall
be final and binding on Participants.
 
b. The financial performance of any business acquired by the Company shall be
included in the calculation of NOPAT and EP on an as-incurred basis. Gains or
losses on the sale of real estate by the Company shall be included in the
calculation of NOPAT and EP. Other extraordinary or non-recurring gains or
losses, including, without limitation, impairments due to an accounting rule
change or other factor outside of management's control and not related to the
ongoing operations of the Company, shall not be included in the calculation of
NOPAT and EP unless specifically provided by the Committee. FAS 142 intangible
impairments shall be included in the calculation of NOPAT and EP unless
specifically excluded by the Committee.
 
2. Payment of Annual Incentive Award
 
Notwithstanding any other provision of this Incentive Program or the Plan, the
Annual Incentive Award, or any portion thereof, is not and shall not be deemed
to be earned by a Participant or payable to Participant until the end of Fiscal
Year 2007 (December 31, 2007). Such final determination and payment of the
Annual Incentive Award (if any) shall be made within [sixty (60)] days following
the end of Fiscal Year 2007. The sole exception is for Participants who are
employed by BMHC but who are not officers, who may receive a mid-year payments
of part of the cash portion only (see below) of their Annual Incentive Award.
Payment of Annual Incentive Awards shall be made partly in the form of a cash
lump sum, unless deferred in accordance with BMHC's deferred compensation plan
for eligible employees, and partly in the form of an award of MPUs, which shall
be made automatically on the date that the Committee certifies the value of such
an employee's Annual Incentive Award. The allocation of the Annual Incentive
Award between cash and MPUs shall be made in the sole determination of the
Committee. In no event may the value of an Annual Incentive Award (including any
grant of MPUs made as part of such award) exceed $5,000,000.

2

--------------------------------------------------------------------------------


 
3. Terms
 
a. Participant must be an active employee of the Company as of the end of Fiscal
Year 2007 (December 31, 2007) in order to receive an Annual Incentive Award or
grant of MPU. Notwithstanding the foregoing, if, during Fiscal Year 2007,
Participant (i) is involuntarily terminated by the Company other than for Cause,
(ii) dies or becomes disabled, (iii) retires at age 55 or older with at least
ten years of service, or (iv) is on an approved leave of absence, Participant
(or his or her designated beneficiary) shall be eligible to receive an Annual
Incentive Award that is prorated based on Participant’s number of days in active
service with the Company during Fiscal Year 2007. Such prorated Annual Incentive
Award, if any, shall be paid as provided in Section 2. For the avoidance of
doubt, Participant shall not be entitled to an Annual Incentive Award if, before
the end of Fiscal Year 2007, Participant is involuntarily terminated by the
Company for Cause or voluntarily terminates employment with the Company under
any circumstances except as outlined in (i) through (iv) of this paragraph.
 
b. If Participant violates any provision of a non-competition agreement or a
confidentiality agreement with the Company, Participant will not be eligible to
receive an Annual Incentive Award or any pro rata portion thereof.
 
c. Notwithstanding any other provision of the Plan to the contrary, to the
extent an Annual Incentive Award is payable to Participant after Participant’s
termination of employment (other than due to Participant’s death), such payment
shall be subject to Participant’s execution of an effective release of claims
acceptable to the Company.
 
d. Payments made pursuant to this Incentive Program are subject to all required
federal, state and local withholding taxes.
 
e. It is the intent of the parties that the provisions of this Incentive Program
conform to the requirements of Section 409A of the Internal Revenue Code of 1986
(the "Code") and any final Treasury Regulations or other authoritative guidance
issued thereunder, if such Code section is applicable, and the Incentive Program
shall be so construed and interpreted. In the event that the Company determines
in good faith that any provision of this Incentive Program does not comply with
Section 409A of the Code, the Company may amend this Incentive Program to the
minimum extent necessary to cause the Incentive Program to comply. In the event
that the Company determines in good faith that payment of an Annual Incentive
Award pursuant to Section 2 hereof would violate Section 409A of the Code, then
such award instead shall be paid on the date Participant incurs a separation
from service from the Company as defined in Section 409A(a)(2)(A)(i) of the Code
(or six months after such date if Section 409A(a)(2)(B)(i) of the Code applies).

3

--------------------------------------------------------------------------------


 
4. Administration
 
The Incentive Program shall be administered by the Committee. Any determination
made by the Committee in interpreting or administering the Incentive Program,
including determinations made in respect of Management Performance Units granted
hereunder, shall be final and binding upon Participant. Payments under the
Incentive Program are intended to qualify as "performance-based compensation"
within the meaning of Section 162(m) of the Code, and the Incentive Program
shall be administered consistently with those requirements.
 
5. No Alienation, Assignment or Encumbrance of Payments
 
A Participant’s interest hereunder may not be alienated, assigned or encumbered,
except by will, beneficiary designation, or the laws of descent and
distribution, or as otherwise approved by the Company in writing.
 
6. No Employment Contract; No Effect on other Plans
 
This Incentive Program shall not be deemed to be a contract of employment
between the Company and Participant. Nothing contained herein shall give
Participant the right to be retained in the employ of the Company or shall
interfere with the right of the Company to discharge Participant at any time,
with or without reason, for any reason or for no reason. This Incentive Program
does not affect Participant’s right to participate in any other plan or program
sponsored by the Company, including, without limitation, any discretionary bonus
that Participant may be eligible to receive from time to time.
 
7. Beneficiary
 
In the event an Annual Incentive Award is payable hereunder after a
Participant’s death, such award shall be paid to Participant’s designated
beneficiary, or, if none, to Participant's estate.
 
8. Definitions
 
a. "Cause" means (i) conviction of or a plea of nolo contendre to a felony
involving moral turpitude; (ii) misappropriating any significant amount of funds
or property of the Company; (iii) attempting to obtain any significant personal
profit from any transaction in which Participant has an interest which is
adverse to the interest of the Company, unless the Company has first obtained
consent from an officer of the Company; or (iv) a pattern of gross dereliction
of duty that has not been cured within 15 days after Participant's receipt of
written notice from the Company; provided, however, that if "Cause" otherwise is
defined in an employment agreement between Participant and the Company, it shall
have the meaning given in the employment agreement.
 
b. "Economic Profit" means NOPAT minus the cost of capital as determined by the
Company's Controller based on the Company's audited financial statements.
 
c. "NOPAT" means Net Operating Profit After Tax as determined by the Company's
Controller based on the Company's audited financial statements.

4

--------------------------------------------------------------------------------


 
9. Governing Law
 
The Incentive Program shall be governed by, and construed in accordance with,
the laws of the State of California without regard to its conflicts of law
principles. All actions and proceedings arising out of or relating to the
Incentive Program shall be heard and determined exclusively in a California
state or federal court sitting in the Northern District of California or in the
City and County of San Francisco, California, as applicable, and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts in
any such action or proceeding and irrevocably agree to the laying of venue in
such courts and waive the defense of an inconvenient forum to the maintenance of
any such action or proceeding.
 
10. Captions
 
The captions of this Incentive Program are for convenience and reference only
and in no way define, describe, extend or limit the scope or intent of this
Incentive Program or the intent of any provision hereof.
 
11. Severability
 
Any provision of this Incentive Program which is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this paragraph, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Incentive
Program invalid, illegal, or unenforceable in any other jurisdiction.

5

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Form of Management Performance Unit Agreement
 
 
BUILDING MATERIALS HOLDING CORPORATION


MANAGEMENT PERFORMANCE UNIT AGREEMENT
Pursuant to the
2004 INCENTIVE AND PERFORMANCE PLAN


 
This Management Performance Unit Agreement (this “Agreement”) is made and
entered into as of the ___ day of _________, 2008 (the “Date of Grant”) by and
between Building Materials Holding Corporation, a Delaware corporation (the
“Company”) and «To» (“Grantee”). This Agreement is entered into pursuant to the
Company’s 2004 Incentive and Performance Plan (the “Plan”) and is subject to the
terms thereof. Unless otherwise defined in this Agreement, capitalized terms
used herein have the meanings designated in the Plan or Incentive Program (as
defined below).
 
1. GRANT OF MANAGEMENT PERFORMANCE UNITS.
 
(a) The Company hereby, as of the Date of Grant, grants to Grantee an award of
«Units» management performance units (the “MPUs”), which are Performance Shares
granted pursuant to Section 4.3 of the Plan. Each MPU represents Grantee’s right
to receive a cash settlement, upon vesting, equal to the Fair Market Value of
one share of Common Stock on the vesting date plus Dividend Equivalents (defined
below) declared with respect to such share during the vesting period. For
purposes of this Agreement, “Fair Market Value” means the average trading price
of Common Stock over the 11 trading-day period surrounding (i.e., five trading
days before, the measurement date, and five trading days after) the applicable
measurement date.
 
(b) The number of MPUs awarded hereunder is equal to ___% of the dollar value of
the Annual Incentive Award awarded to Grantee under the Company’s 2007 Annual
Incentive Program (the “Incentive Program”), divided by the Fair Market Value of
one share of Common Stock on the date the Committee certifies the amount of such
Annual Incentive Award, and rounded up to the nearest whole share.
 
(c) MPUs granted to Grantee will be credited to a Management Performance Unit
Account, or “MPA,” which is a hypothetical account designated under Grantee’s
name used solely for the purpose of tracking the value to be paid to Grantee
upon the MPUs’ vesting dates.
 
2. VESTING AND SETTLEMENT.
 
MPUs shall vest in three installments on January 31 of each year following the
calendar year in which the MPUs were granted (i.e., one-third on the first
January 31, one-half of the balance on the second January 31, and the remaining
balance on the third January 31), so long as Grantee has performed service
(whether as an employee, director or consultant for the Company, SelectBuild
Construction, Inc. (“SelectBuild”), or any of their respective affiliates)
(“Service”) from the beginning of Fiscal Year 2008 to the applicable vesting
date. MPUs shall be settled in cash by the Company or SelectBuild (i.e.,
whichever entity Grantee directly provides services to) no later than 60 days
after the applicable vesting date, provided, however, that the settlement of
MPUs is subject to delay to the extent necessary to avoid incurring additional
taxes pursuant to Section 409A of the Code. Grantee shall be entitled, at his or
her election, to defer the cash settlement of MPUs into the BMHC Deferred
Compensation Plan, pursuant to the terms and conditions of such plan and
provided that Grantee is eligible to participate in such plan.

6

--------------------------------------------------------------------------------


 
3. DIVIDEND EQUIVALENTS.
 
Grantee shall be entitled to receive Dividend Equivalents with respect to the
MPUs granted hereunder. “Dividend Equivalent” means the right to receive the
cash equivalent (credited as additional MPUs) of all dividends paid with respect
to one share of Common Stock. Dividend Equivalents (1) shall be determined when
paid by BMHC, (2) shall be deemed to be reinvested in the Common Stock, (3)
shall vest according to the same vesting schedule that applies to the underlying
MPUs, and (4) shall be paid to Grantee at the same time vested MPUs are settled.
 
4. TERMINATION EVENTS.
 
The following provisions shall apply to all MPUs granted hereunder upon
termination of Grantee’s Service:
 
(a) If Grantee’s Service is terminated due to Grantee’s death or Disability, all
MPUs credited to Grantee’s MPA shall become immediately vested and settled in
accordance with Section 2. For purposes of this Agreement, “Disability” shall
have the definition set forth in the Company’s Long-Term Disability Plan, or in
the absence of such a definition, Disability shall mean Grantee’s inability, due
to mental or physical incapacity, to substantially perform the duties of his or
her employment for 180 consecutive days, and which impairment is determined to
be total and permanent by a physician selected by the Company or SelectBuild
(i.e., whichever entity Grantee directly provides services to) or its insurers
and reasonably acceptable to Grantee or his or her legal representative.
 
(b) If the Company or SelectBuild, terminates Grantee’s Service without Cause,
all unvested MPUs shall become immediately vested and settled in accordance with
Section 2.
 
(c) If Grantee voluntarily terminates Service under any circumstances, except as
provided in Sections 4(a), (d) and (e), or Grantee’s Service is terminated for
Cause, all MPUs, whether vested or unvested, shall be immediately forfeited
without settlement or payment of value.
 
(d) If Grantee’s Service terminates due to Grantee’s Retirement, Grantee’s MPUs
shall continue to vest as if Grantee had continued to perform Service and shall
be settled in accordance with Section 2.
 
(e) If Grantee transfers employment from the Company to SelectBuild, or vice
versa, without otherwise incurring a termination of employment (in the
discretion of the Committee), MPUs shall continue to vest as if Grantee had not
had a break in Service and shall be settled in accordance with Section 2.
 
"Retirement" means Participant's voluntary termination from the Company (1)
after reaching age 55 with 10 years of service, or (2) after reaching age 65.
 
5. CHANGE IN CONTROL.
 
All MPUs shall immediately and fully vest prior to the occurrence of a Change in
Control and be settled no later than 30 days on or after the occurrence of a
Change in Control. For purposes of this Agreement, Change in Control shall mean:
(1) a change in control occurs at the Company, as defined in Section 3.4.2 of
the Plan, or (2) any of the following occurs with respect to SelectBuild: (i)
any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act,
including any related group), other than the Company or an employee benefit plan
sponsored by the Company or a controlled affiliate of the Company, acquires
direct or indirect beneficial ownership of 50% or more of the outstanding voting
equity of SelectBuild; (ii) the consummation of any sale or disposition of all
or substantially all of the consolidated assets of the SelectBuild (other than
such a sale or disposition immediately after which such assets will be owned
directly or indirectly by the stockholders of SelectBuild in substantially the
same proportions as prior to such sale or disposition); or (iii) a liquidation
or dissolution of SelectBuild For avoidance of doubt, a Change in Control under
clause (2) above only shall be applicable to employees of SelectBuild.

7

--------------------------------------------------------------------------------


 
6. ADJUSTMENT OF MPUs.
 
(a) If, at any time after the Date of Grant, the Committee determines that the
earlier determination as to the achievement of performance goals under the
Incentive Program was based on incorrect data and that, in fact, the performance
goals have not been achieved or have been achieved to a greater or lesser extent
than originally determined and a different number of MPUs would have been
granted given the correct data, then (i) such portion of the MPUs that were
granted erroneously shall be forfeited, (ii) any of such erroneously granted
MPUs that became vested shall be deemed to be not vested, (iii) any cash
settlement of such erroneously granted MPUs shall be repaid by Grantee to the
Company or SelectBuild (i.e., whichever entity Grantee directly provides
services to) upon notice as provided by the Committee or shall reduce further
payments of any Annual Incentive Award or cash settlement of MPUs from the
Company or SelectBuild, and (iv) any MPUs not previously granted shall be
immediately granted with the same terms and conditions as the MPUs originally
granted as if they had been granted on the original Date of Grant.
 
(b) Upon the occurrence of any event described in Section 8 of the Plan, the
Committee shall make appropriate, equitable adjustments in the value of the MPUs
described herein; provided, however, that no such adjustment shall be made to
the extent that the Committee determines that such adjustment would result in
the disallowance of a federal income tax deduction for compensation attributable
to the MPUs under Section 162(m) of the Code.
 
7. UNFUNDED STATUS OF MPUs.
 
MPUs are an unfunded obligation of the Company to pay compensation in the
future. Neither the grant nor vesting of MPUs hereunder, nor the taking of any
other action in respect of MPUs shall give Grantee rights that are greater than
those of a general creditor of the Company; provided, however, that the Company
may create a trust or make other arrangements to meet its obligations in respect
of MPUs, which trusts or other arrangements shall be consistent with the status
of MPUs as an unfunded obligation, unless the Committee otherwise determines
with the consent of Grantee.
 
8. CLAIMS; NOTICES.
 
(a) Any claim that Grantee makes for benefits relating to MPUs shall be filed in
writing with the Committee. Written notice of the disposition of the claim shall
be delivered to Grantee within 60 days after filing. If the claim is denied, the
reasons shall be set forth in a statement delivered to Grantee. The filing of a
claim in accordance with this Section 8 shall be a condition precedent to the
initiation of any legal proceeding with respect to such claim.

8

--------------------------------------------------------------------------------



 
(b) All notices or other communications made or given in respect off MPUs shall
be in writing and shall be sufficiently made or given if hand-delivered or
mailed by certified mail addressed to the Grantee at the address contained in
the records of the Company or of SelectBuild, or to the Company [attention of
the Committee] at the Company’s principal office.
 
9. ENTIRE AGREEMENT.
 
This Agreement, together with the Plan and the Incentive Program, constitutes
the entire agreement between Grantee and the Company relating to this subject
matter. No other prior or contemporaneous agreements, promises, representations,
covenants, warranties, or any other undertaking whatsoever respecting such
matters shall be deemed in any way to exist or to bind any of the parties.
Grantee acknowledges and agrees that s/he has not executed this Agreement in
reliance on any such other agreement, promise, representation, covenant,
warranty, or undertaking. The Agreement may not be orally modified. All
modifications must be agreed to in writing and signed by both parties.
 
10. PLAN CONTROLS; INCENTIVE PROGRAM.
 
(a) The terms of this Agreement are governed by the terms of the Plan, as it may
be amended from time to time. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the terms of the
Plan shall control.
 
(b) The general terms set forth in the Incentive Program, including but not
limited to applicable portions of Sections 2 and 3 thereof, shall apply to the
grant, vesting and settlement of MPUs.
 
11. SETOFF.
 
The Company or SelectBuild may, to the extent permitted by law, deduct from and
set off against either of their obligations to Grantee from time to time,
(including without limitation amounts payable in connection with settlement of
MPUs, as wages or benefits or other form of compensation), any amounts that
Grantee owes to them for any reason whatsoever. Grantee shall remain liable for
any portion of Grantee’s obligation not satisfied by such setoff. By accepting
the MPUs granted hereunder, Grantee agrees to any deduction or setoff under this
Section 11.
 
12. TRANSFERABILITY AND ALIENATION.
 
Except insofar as may otherwise be required by law or Section 11 above, no
amount payable at any time pursuant to this award of MPUs shall be subject in
any manner to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge, or encumbrance of any kind, nor in any
manner be subject to the debts or liabilities of any person, and any attempt to
so alienate or subject any such amount, whether presently or thereafter payable,
shall be void. If any person shall attempt to, or shall, alienate, sell,
transfer, assign, pledge, attach, charge, or otherwise encumber any amount
payable pursuant to this award of MPUs, or any part thereof, or if by reason of
his or her bankruptcy or other event happening at any such time such amount
would be made subject to his or her debts or liabilities or would otherwise not
be enjoyed by him or her, then the Company, if it so elects, may direct that
such amount be withheld and that the same or any part thereof be paid or applied
to or for the benefit of such person, his or her spouse, children or other
dependents, or any of Grantee’s heirs, in such manner and proportion as the
Company may deem proper.

9

--------------------------------------------------------------------------------


 
13. NO EMPLOYMENT, CONTINUED SERVICE OR EQUITYHOLDER RIGHTS.
 
This Agreement shall not give Grantee any right to remain employed by the
Company, SelectBuild, or any of their respective affiliates, nor shall it
provide Grantee with any rights to any other form of service (such as a
consultant or director) with any of the foregoing entities. The Company and
SelectBuild each reserve the right to terminate the employment or service of
Grantee at any time, and for any reason or no reason, subject to applicable
laws, employee manuals (as may be revised from time to time) and any employment
or other agreement. Grantee shall not have the rights of an equityholder of the
Company as a result of the grant or vesting of MPUs.
 
14. COMMITTEE AUTHORITY
 
Committee may impose on any MPUs or the exercise thereof, at the date of grant
or thereafter, such additional terms and conditions, not inconsistent with those
set forth herein as the Committee shall determine. The Committee shall retain
full power and discretion with respect to any term or condition of an MPU award
that is not mandatory under the Plan. The Committee shall require the payment of
lawful consideration for an MPU to the extent necessary to satisfy the
requirements of applicable corporate law of the state in which the Company is
then incorporated.
 
IN WITNESS WHEREOF, the Company has caused this Management Performance Unit
Agreement to be duly executed by its officers thereunto duly authorized, and
Grantee has hereunto set his or her hand as of the date first above written.
 

        BUILDING MATERIALS HOLDING CORPORATION  
   
   
   
By: 
    Name:

--------------------------------------------------------------------------------

  Title:                 GRANTEE:         Signed:      

--------------------------------------------------------------------------------


10

--------------------------------------------------------------------------------

